DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/16/2022 is acknowledged. Claim 1 is amended and claims 3, 4, 7 and 9 are canceled.
Claims 1, 2, 5, 6 and 8 are under examination. 

Objections/Rejections Withdrawn
Note, any previous rejections over claims 3, 4, 7 and 9 are withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to state: USE OF ANGIOTENSIN II INHIBITOR AND A RECEPTOR TYROSINE KINASE TO CONTROL HYPERTENSION.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 1, 2, 5 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for scope of enablement is in response to Applicant’s amendment and upon further consideration. The independent claim is now limited to tyrosine kinase inhibitors that inhibit the activity of FGFR1, FGFR2, FGFR3 or FGFR4. Further, Applicant presented post-filing date art in the form of Zhao et al. (Hypertension. 2020; 76: 1924-1934), made of record herein, that the FGFR1 inhibitor, BGJ398, does not result in elevated blood pressure.

Rejections Maintained
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 5 and 6 are under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (20090312321—on IDS filed 04/16/2021) is maintained for reasons of record and the following.

Response to Arguments
Applicant’s argues at p. 7 of the Remarks filed 03/16/2022 that “a prior art reference cannot anticipate a claimed invention ‘if the allegedly anticipatory disclosures cited as prior art are not enabled’”, and that the reference cannot require undue experimentation. Applicant argues that 70 kinases are disclosed, but that the working examples are prophetic. Applicant also argues at p. 8 that over 60 diseases are disclosed, citing paragraphs [0057] and [0186]. Applicant asserts that the skilled artisan could not use the disclosed compounds that inhibit FGFRs 1-3 among the other kinases disclosed, combine them with angiotensin II and treat hypertension among all the other diseases disclosed.

These arguments have been fully considered, but are not found persuasive. First, the title of the PGPUB by Ren and colleagues is “COMPOSITIONS AND METHODS FOR FGF RECEPTOR KINASES [sic] INHIBITORS”, thus, the invention is drawn specifically to tyrosine kinase inhibitors (TKIs) that target FGFR. The many kinases to which Applicant refers are those associated with dysregulation and/or disease (see abstract; paragraph [0004]. One skilled in the art would not need to sift through many TKIs since the invention is drawn to TKIs that target the FGFRs. Second, the fact that the broad disclosure of Ren and colleagues as a whole contemplate treatment of diseases other than hypertension does not constitute non-enablement. See MPEP 2123 (I) and (II), which instructs that prior art references are relevant for all they contain, including non-preferred embodiments, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.” While Ren et al. disclose the goal of treating various diseases, they also specifically disclose combining the compounds of their invention (FGFR TKIs having Formulas I, II or III) with the angiotensin II inhibitors recited in instant claims 5 and 6 with sufficient specificity at paragraph [0186]. Indeed, the diseases listed in paragraph [0186] focus on metabolic diseases that include hypertension and very often are comorbid therewith: “hypertension, congestive heart failure, renal failure, in particular chronic renal failure, restenosis, atherosclerosis, syndrome X, obesity, nephropathy, post-myocardial infarction, coronary heart disease, increased formation of collagen, fibrosis and remodeling following hypertension and endothelial dysfunction.” In addition, paragraph [0186] discloses a limited number of agents that are either anti-obesity agents or anti-hypertensive agents, including those recited in instant claims 5 and 6. In summary, Ren et al. teach the limitations of the claims with sufficient specificity so that the person having ordinary skill in the art would have been in possession of the claimed invention.
Third, the claims encompass tyrosine kinases that are capable of interacting with many different receptors. For instance, O’Hare et al. (Cancer Cell, 2009; 16, 401-412) teach that AP24534, which is encompassed by claim 1, inhibits numerous kinases in addition to FGFR1 (see p. 404, Table 1; also p. 408, right column). In summary, a tyrosine kinase inhibitor having a “broad kinase specificity profile” is not precluded by the claim methods so long as it also binds to at least one of the FGFRs1-4. Fourth, regarding Applicant’s argument against the prophetic examples set forth in Ren et al., the MPEP 2121(III) instructs that proof of efficacy is not a requirement for prior art enablement: “[a] prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; ‘proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation,’” citing Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). Finally, Applicant argues against the issues raised in the now-withdrawn rejection under 35 USC 112(a), arguing that practicing the invention as broadly recited would not represent undue experimentation (see p. 6 of the Remarks), thus it is not persuasive that the teachings of Ren et al. would require undue experimentation. 

The rejection of claims 1, 2, 5, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (WO 2013/169739) is maintained for reasons of record and the following. 
	
Response to Arguments
	Applicant argues at pages 8-9 that Jain et al. do not contemplate treating a hypertensive population, citing paragraphs [0085] and [00408], noting that the “distinction of treating subjects who are not presently hypertensive is demonstrated throughout”, and therefore the teachings are not inherent. 

This has been fully considered, but is not found persuasive. Jain et al. contemplate treating both hypertensive and non-hypertensive patients (see pages 3-4, paragraph [00010]). There is significant overlap with a patient population that has been hypertensive in the past and one that is currently hypertensive. Further, Jain et al. teach treating cancer patients and the post-filing date art of Wang et al. (Ann Transl Med 2021;9(10):894) teach that cancer and hypertension are often comorbid conditions:
A large number of the same or similar risk factors are shared between hypertension and tumors, and they influence each other. Many patients, particularly elderly patients, often present with the coexistence of the two diseases.

This is particularly true in cancer patients who are treated with tyrosine kinase inhibitors, because they are more likely that the general population to develop hypertension as a result of treatment. See p. 123 (paragraph [000477]) of Jain et al., who teach “most antiangiogenic drugs lead to hypertension in a significant number of cancer patients and this hypertension is currently managed with a variety of anti-hypertensive drugs”.  As noted above, the MPEP 2123 (I) and (II) instructs that prior art references are relevant for all they contain, and that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.” Since Jain et al. teach that most patients treated with tyrosine kinase inhibitors will develop hypertension, the preponderance of evidence suggests that patients treated with the methods disclosed therein are more likely than not to be hypertensive or to develop hypertension. Thus, there is significant overlap in the patient population taught by Jain et al. and that which is recited in the instant claims. 
	

Conclusion
Claims 1, 2, 5, 6 and 8 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649